                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


   UNITED STATES OF AMERICA,                     )
                                                 )
                        Plaintiff                )
   v.                                            )   Criminal Action No. 3:20-cr-57-BJB
                                                 )
   FREDERICK DOUGLAS EAVES, IV                   )
                                                 )
                       Defendant                 )

                    SENTENCING MEMORANDUM ON BEHALF OF
                              FREDERICK EAVES
                               (Filed Electronically)


        Comes now the Defendant, Frederick Douglas Eaves, IV, by and through counsel, and

respectfully submits this sentencing memorandum in this action currently scheduled for a

sentencing hearing on April 30, 2021. The Defendant has received and reviewed his Final

Presentence Investigation Report (PSR). Having found no substantial errors with the PSR,

Defendant has made no objections thereto. In addition, the Defendant will not call any witnesses

at the hearing.

        Defendant Eaves entered into a Plea Agreement with the government, in accordance with

Fed. R. Crim. P. 11(c)(1)(B). Pursuant to Rule 11(c)(1)(B), the Defendant recognizes that the Court

may accept his plea of guilty while departing from the terms of the Plea Agreement, including the

factual stipulations for determining a sentence. Under the terms of the Plea Agreement, the United

States has agreed to recommend a sentence of imprisonment at the low end of the applicable

guidelines, being 18 months. Nevertheless, the defendant calls upon the Court to honor the

recommendations set forth in the Plea Agreement which represent a “sufficient, but not greater

than necessary” sentence, as is required by 18 U.S.C. 3553(a).
                                        BACKGROUND

       Defendant Eaves agrees with the factual background and offense conduct as stipulated in

his plea agreement. (DN 74 ¶ 3, Page ID #171.) Defendant respectfully requests that the Court’s

attention to “PART C. OFFENDER CHARACTERISTICS” set forth in the final PSR. (DN 88

PSR, ¶¶ 67 – 85, Page ID #301-305). Notably, the following:

   •   “[Defendant] has 3 children” all of which are minors. “The Defendant has joint custody

       of [the older two].” Id.¶ 68. The third and youngest is in full custody of the defendant’s

       mother “due to [the child’s] mother’s drug addiction.” Id. Defendant advised the third

       “was born with cocaine and alcohol in her system and that he and his mother have had

       her since she was born.” Id.¶ 68.

   •   “[Defendant] reported experiencing a significant amount of trauma growing up stating he

       held friends as they were dying and lost most of best friends due to gun violence.” Id.¶

       67. “His parents divorced when the defendant was young after which his father was

       absent from his life due to his (his father’s) drug addiction.” Id.

   •   “Mr. Eaves does not have a high school diploma or GED.” Id.¶ 79. In elementary,

       “[Defendant] was evaluated at school and placed in a special education program for

       learning and behavior problems.” Id.¶ 74 “The Defendant was diagnosed with Attention

       Deficit Hyperactivity Disorder, Bipolar Disorder, and Depression in elementary school.”

       Id.¶ 71 “In middle school, his rebelliousness escalated to the point that his mother sought

       treatment at a local mental health center.” Id.¶ 74 According Defendant’s mother, “at the

       age of 12 or 13, he began ‘running the streets’, smoking marijuana, and would not come

       home. His mother believes the defendant ‘felt his family didn’t care about him, but the

       streets loved him.’” Id.¶ 75.
•   “The defendant began selling marijuana as he got older and dropped out of school at 16

    years old.” Id.¶ 75. “The defendant reported a substance abuse history consisting of

    marijuana, ecstasy, codeine syrup, and prescription opiate abuse.” Id.¶ 77. “He began

    abusing Lortab and Percocet in his early 20s when he was prescribed them after having

    dental work done. He became addicted to the medication and began buying them on the

    street once his prescription ran out. The defendant advised he used them daily (when he

    could afford them), sometimes up to 5 pills per day, until his arrest in this case.” Id.

•   “[Defendant] received Social Security Disability for his mental health issues until the age

    of 18.” Id.¶ 74. Defendant advised “he was on medication throughout his childhood but

    quit taking it when he was 18 years hold.” Id.¶ 71. “In 2002, his diagnosis changed to

    include significant symptoms of depression, oppositional defiance, and mood swings.”

    Id.¶ 74.

•   The PSR sums up Licensed Psychologist, Wayne G. Herner’s forensic psychological

    evaluation conducted on Defendant Eaves. The “evaluation determined the defendant was

    functioning within the borderline range of verbal intelligence, with specific weakness in

    logical thinking, verbal concept formation, and verbal reasoning. Persons with borderline

    intellectual functioning frequently struggle to succeed in school as children and maintain

    employment as adults. Adults may struggle in workplaces where they receive no

    accommodations for challenges in concentrating, following complex instructions, multi-

    tasking, and exercising independent judgment.” Id.¶ 76. (emphasis added). “The

    assessment indicated the defendant was stabbed by a group of men when was 20 years

    old and had been shot at numerous times and had shot at other people in the past.” Id.¶

    75. And “it was noted he began carrying a gun due to him being shot at frequently.” Id.
       “The psychologist’s opinion was that Mr. Eaves’ symptoms during childhood were

       consistent with Disruptive Mood Dysregulation Disorder. As adults, individuals with a

       history of such disorder are more likely to have adverse health outcomes, be

       impoverished, have reported police contact, and have low educational attainment

       compared to either psychiatric or control groups.” Id.

   •   “The defendant has a negative net worth and zero monthly cash flow.” Id.¶ 85.

   •   “Defendant” suffered a fractured elbow during his arrest in this case.” Id.¶ 70.

   •   “The defendant has never participated in substance abuse treatment but would like to,

       stating he believes he could benefit from such.” Id.¶ 78.

                           GUIDELINE LEVEL CALCULATION

       Defendant Eaves agrees with the total Guideline Offense Level calculation of 13, as

determined by the United States Probation Office (DN 88 PSR, ¶ 39, Page ID #293).

                                    CRIMINAL HISTORY

       Defendant Eaves agrees with the criminal history calculation prepared by the United States

Probation Office of a Criminal History Category III. (Id. at ¶ 59, Page ID# 299).

                            SENTENCING RECOMENDATION

       As noted above Defendant Eaves agrees with the United States Probation Office’s final

Presentence Investigation Report guideline calculations and believes that his total advisory

Guideline Offense Level should be 13, with a Criminal History Category of III, which produces a

sentencing range of 18 to 24 months. This Court must impose a sentence for Mr. Eaves which is

sufficient, but not greater than necessary, to comply with the purposes set forth in 18 U.S.C. §

3553(a)(2).
       In pertinent part, 18 U.S.C.§ 3553 requires that the sentencing Court consider the following

factors in determining an appropriate sentence:

       1. The nature and circumstances of the offense and the history and characteristics of the

           defendant;

       2. The need for the sentence imposed;

       3. The kinds of sentences available;

       4. The kind of sentence and the range established by the guidelines;

       5. Any pertinent policy statements;

       6. The need to avoid unwarranted sentencing disparity among defendants with similar

           records have been found guilty of similar conduct; and

       7. The need for restitution.

       As this Court is aware, this is a plea pursuant to Federal Criminal Rule 11(c)(1)(B). (DN

74). At sentencing, consistent with the plea agreement in which the United States agreed to

recommend a sentence at the low end of the guidelines as calculated by the Court, the United States

will recommend a sentence of 18 months. Further, the United States will recommend a 3-year term

of supervised release, and request the Court to order forfeiture of the firearm and ammunition

seized in this case, and the United States will request that the Defendant be ordered to pay

restitution to the victim in the case, CVS Pharmacy, in the amount of $3,676.

       Defendant Eaves asks the Court to consider all of the factors surrounding his offense and

impose a reasonable sentence based upon the facts and circumstances of this case. The Guideline

range is 18 to 24 months. To the extent that the guidelines are properly calculated they ignore

important sentencing concerns to achieve a sentencing result that is “sufficient but not greater than

necessary to comply with the purposes of sentencing.” 18 U.S.C. § 3552(a). Defendant Eaves’s
family ties, adverse childhood and trauma, and ongoing battle with addiction and mental health

issues make a downward departure warranted. Although a few of these factors taken individually

ordinarily are not relevant for downward departure, taken together they create an unusual case.

The Guidelines themselves support this conclusion, stating in § 5K2.0(c) that “the court may depart

from the applicable guideline range based on a combination of two or more offender characteristics

or other circumstances, none of which independently is sufficient to provide a basis for departure,”

if the totality of circumstances makes the case exceptional, each characteristic is present, and each

characteristic is “a permissible ground for departure.”         Therefore, each of the offender

characteristics may be considered as a whole in order to justify a downward departure from the

applicable Guidelines range.

       Pursuant to the Plea Agreement, Defendant Eaves calls upon the Court to honor the

recommendations set forth in the Plea Agreement and consider the arguments made within this

memorandum to permit a downward departure and/or variance from the Federal Sentencing

Guidelines to dispense a sentence that is a “sufficient, but not greater than necessary” sentence, as

is required by 18 U.S.C. 3553(a). After considering all the factors contained in 3553(a) the

defendant submits that a sentence less than 18 months is “sufficient but not greater than necessary

to comply with the purposes of sentencing.” 18 U.S.C. § 3552(a).

                                             CONCLUSION

       For the above stated reasons, Defendant Eaves, respectfully requests that the Court impose

a sentence in accordance with the agreed upon Plea Agreement and impose a sentence that

“sufficient but not greater than necessary to comply with the purposes of sentencing.” 18 U.S.C. §

3552(a).
                                                       Respectfully submitted,

                                                       /s/Jonathan S. Ricketts
                                                       RICKETTS LAW OFFICES, PLLC
                                                       4055 Shelbyville Rd.
                                                       Louisville, Kentucky 40207
                                                       Tel: (502) 896-2303
                                                       jricketts@rickettslawoffices.com
                                                       Counsel for Defendant

                                 CERTIFICATE OF SERVICE

        I hereby certify that on 21st day of April, 2021, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to the
following: Hon. Frank Dahl, Assistant U.S. Attorney.

                                                       /s/Jonathan S. Ricketts_________
                                                       Jonathan S. Ricketts
